Citation Nr: 1317391	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  06-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to May 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective June 1, 2004.  In October 2009, September 2011, April 2012, and October 2012, this matter was remanded for additional development.

The prior Board remands referred the matter of service connection/rating for coexisting disability of the ear other than hearing loss.  The record suggests that the RO is in the process of addressing such claim.  In any event, the Board again refers such matter to the RO for appropriate action.  [The Board notes that in April and May 2013 the Veteran submitted additional evidence that pertains to the referred claim (or is cumulative).  It should be considered in connection with the referred claim.].


FINDING OF FACT

At no time since June 1, 2004 is the Veteran's hearing acuity shown to have met the scheduler criteria for a 10 percent rating. 


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.   38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2009 letter provided notice on the "downstream" issue of entitlement to an increased initial rating and a July 2009 statement of the case readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record. He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
 
The RO arranged for multiple VA examinations.  A review of the examination reports found that they contain sufficient findings and discussion of the cumulative features of the hearing loss to provide probative medical evidence that is adequate for rating purposes.  The Board notes that in response to Board remands requesting additional records and authorizations for such records, the Veteran has responded with some additional records.  The Board is satisfied that all available evidence pertinent to the matter at hand has been received, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 
 
Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  [As discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.]
Factual Background and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's claim seeking service connection for bilateral hearing loss was received on February 2004.  During this evaluation period, the following audiometry was received.  [The Board notes that some of the audiometric data were converted to numeric values in a July 2012 VA addendum report.]

On authorized audiological evaluation in March 2004, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
20
20
18
LEFT
20
20
45
30
29

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.

On VA audiological evaluation in June 2006, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
30
40
50
40
LEFT
45
30
45
50
43
Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 88 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in the right ear and Level II hearing in the left ear.

On private audiological evaluation in May 2008, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
25
25
26
LEFT
35
30
40
25
32

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.

On authorized audiological evaluation in May 2009, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
35
40
38
LEFT
50
45
45
50
48

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  The examiner noted that the functional impairment associated with the Veteran's hearing loss included difficulty hearing telephone conversation, difficulty hearing conversation with background noise, and difficulty hearing without lip-reading.  

On private audiological evaluation in July 2009, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
25
25
26
LEFT
35
30
40
25
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  

On private evaluation in February 2010, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
65
55
61
LEFT
45
50
55
40
48

Speech audiometry revealed speech recognition ability of 91 percent in each ear.  Under Table VI, such hearing acuity constitutes Level II hearing in the right ear and Level I hearing in the left ear.  The right ear puretone thresholds show an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) (because pure tone thresholds at 1000, 2000, 3000, and 4000 hertz were all 55 decibels or higher).  Accordingly, right ear hearing acuity may be determined under either Table VI or Table VIA (whichever is more favorable to the Veteran).  Under Table VI, the pure tone threshold average of 61 decibels and 91 percent discrimination reflect Level II hearing; under Table VIA, the 61 decibel pure tone threshold average warrants a designation of Level IV hearing acuity.  Hence, Table VIA produces a result more favorable to the Veteran.  Under Table VII, the Level IV hearing acuity found in the right ear combined with the Level I hearing found in the left ear warrants a 0 percent rating under Code 6100.

On private audiological evaluation in May 2010, puretone thresholds, in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
65
70
65
LEFT
40
45
45
55
46

Speech audiometry revealed speech recognition ability of 97 percent in the right ear and of 94 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level II hearing in the right ear and Level I hearing in the left ear.  This audiometry showed an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) (because pure tone thresholds at 1000, 2000, 3000, and 4000 hertz were all 55 decibels or higher).  Accordingly, the right ear hearing acuity may be determined under either Table VI or Table VIA (whichever is more favorable to the Veteran).  Under Table VI, the pure tone threshold average of 65 decibels and 97 percent discrimination reflect Level II hearing; under Table VIA, the 65 decibel pure tone threshold average warrants a designation of Level V hearing acuity.  Hence, Table VIA produces the result more favorable to the Veteran.  Under Table VII, the Level V hearing acuity found in the right ear combined with the Level I hearing found in the left ear warrant a 0 percent rating under Code 6100.

On private evaluation in November 2010, puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
55
60
55
LEFT
60
50
50
55
54

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  

On VA audiological evaluation in October 2011, puretone thresholds, in decibels, were:






HERTZ



1000
2000
3000
4000
Average
RIGHT
60
55
70
70
64
LEFT
50
45
45
45
46

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level II hearing in the right ear and Level I hearing in the left ear.  This audiometry showed an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) (because pure tone thresholds at 1000, 2000, 3000, and 4000 hertz were all 55 decibels or higher).  Accordingly, the right ear hearing acuity may be determined under either Table VI or Table VIA (whichever is more favorable to the Veteran).  Under Table VI, the pure tone threshold average of 64 decibels and 96 percent discrimination reflect Level II hearing; under Table VIA, the 64 decibel pure tone threshold average warrants a designation of Level V hearing acuity.  Hence, Table VIA produces the result more favorable to the Veteran.  Under Table VII, the Level V hearing acuity found in the right ear combined with the Level I hearing found in the left ear warrants a 0 percent rating under Code 6100.  The examiner noted that the Veteran's hearing loss does not impact on the ordinary conditions of life or the Veteran's ability to work.

The Board again notes that the Veteran submitted additional evidence in April and May 2013.  This evidence is cumulative and does not pertain to the level of the hearing loss disability.  

Considering the evidence above, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss.  No audiometry of record shows a compensable level of hearing loss.  The audiological evaluations are adequate for rating purposes.  Notably, they include (see May 2009 examination report) comments regarding the functional impairment that results from the hearing loss.  See Martinak, 21 Vet. App. At 455-56.  Such impairment (difficulty hearing telephone conversations, with background noise, or without lip-reading) is encompassed by the criteria for the 0 percent rating noted.  Significantly, the October 2011 VA examiner indicated that with hearing aids, the Veteran can hear normal speech.  

Regarding the Veteran's assertion that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss not encompassed by the scheduler criteria.  The Board finds that the scheduler criteria clearly encompasses the symptoms and impairment shown and are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record because the Veteran has indicated that he is employed.  In a November 2012 statement, the Veteran stated, "My present job description requires that I see patients 40 hours a year.  I am a Physician Assistant/Associate Professor."      See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


